
	
		I
		112th CONGRESS
		2d Session
		H. R. 5928
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate a peak in the State of Alaska as
		  Mount Chosin Few.
	
	
		1.Short titleThis Act may be cited as the
			 The Mount Chosin Few
			 Act.
		2.FindingsCongress finds that—
			(1)from June 25,
			 1950, to July 27, 1953, the Korean War was fought between the Korean People’s
			 Army of the Democratic People’s Republic of Korea and the Republic of Korea
			 Army with the United States and Allies backing the Republic of Korea;
			(2)the invasion of
			 Korea marked the first military action of the Cold War;
			(3)at the end of the
			 invasion, approximately 5,000,000 soldiers and civilians lost their
			 lives;
			(4)the Chosin
			 Reservoir is a manmade lake that lies in the northern region of Korea and
			 contains the only road that leads to Hungnam port;
			(5)in late November
			 1950, the Allied forces sent 20,000 soldiers, primarily from the First Marine
			 Division, over the Taebek Mountains to capture the northern end of the Korean
			 Peninsula;
			(6)on November 27,
			 1950, at the Chosin Reservoir, Korea, the Marines of the First Marine Division,
			 along with elements of the Third and Seventh Infantry Divisions, were surprised
			 and quickly surrounded by an overwhelming Chinese force, which outnumbered the
			 Allied forces by a ratio of 10 to 1;
			(7)the fighting that
			 ensued at the Chosin Reservoir was among the most brutal in modern times due,
			 in part, to temperatures that were less than zero degrees Farenheit and wind
			 speeds of up to 50 miles per hour;
			(8)due to the brutal
			 winter conditions at the Chosin Reservoir, many soldiers in the Allied forces
			 froze to death and almost all of the Allied soldiers suffered from severe
			 frostbite;
			(9)although the
			 Chinese troops managed to surround and outnumber the Chosin Few,
			 the Allied forces broke out of the encirclement, carrying dead and wounded
			 soldiers of the Allied forces, trying to reach the Hungnam port;
			(10)the Allied
			 soldiers trekked 70 miles in the brutal weather while inflicting further losses
			 on the Chinese Army, killing about 30,000 Chinese soldiers;
			(11)on December 11,
			 1950, the last of the Allied forces miraculously managed to make it to the
			 Hungnam port, where they would later be evacuated;
			(12)overall,
			 approximately 3,000 soldiers in the Allied forces died in the battle and
			 approximately 13,000 were wounded;
			(13)17 of the Allied
			 soldiers who fought at the Chosin Reservoir received the Congressional Medal of
			 Honor, the highest honor the Nation can bestow upon a soldier;
			(14)more than 70 Navy
			 Crosses were awarded to Allied soldiers who fought at the Chosin Reservoir;
			 and
			(15)the designation
			 of an unnamed peak in the Chugach National Forest in the State of Alaska in
			 honor of the soldiers who fought courageously in the Chosin Reservoir during
			 the Korean war would be a fitting tribute to the sacrifices the Chosin
			 Few made for their country.
			3.Designation of
			 Mount Chosin Few in the State of Alaska
			(a)DesignationNot later than 30 days after the date of
			 the enactment of this Act, the unnamed peak located at latitude 60°49’47” N and
			 longitude 145°08’01” W in the Alaska Chugach National Forest in the State of
			 Alaska shall be known and designated as Mount Chosin Few.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the peak referred to in subsection (a) shall be deemed to be a
			 reference to Mount Chosin Few.
			
